Citation Nr: 1706854	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  12-26 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected  disabilities.

2.  Entitlement to a disability rating greater than 10 percent for lumbosacral strain with radiation to the left thigh prior to October 23, 2014, and 20 percent thereafter.

3.  Entitlement to an increased disability rating greater than 10 percent for cervical spine degenerative joint disease with left trapezius strain prior to October 23, 2014, and 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1982 to August 2002.  
	
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

During the pendency of the appeal, in a November 2014 rating decision, the RO increased the evaluations for the Veteran's cervical spine and lumbosacral strain to 20 percent effective from October 23, 2014.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue has been recharacterized as reflected on the title page.

The Board notes that the Veteran initially requested a Board hearing.  See May 2015 VA Form 8.  However, subsequently, the Veteran withdrew his hearing request.  See October 2015 correspondence.

Subsequent to the May 2015 Supplemental Statement of the Case (SSOC) the Veteran submitted additional evidence in support of his claim.  The Board notes, however, that the automatic waiver provision applies in this case, as the appeal was certified after February 2, 2013.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial agency of original jurisdiction (AOJ ) review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

The issues of entitlement to an increased rating for a cervical spine disability, and an increase rating for lumbosacral strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The most probative evidence of record establishes that the Veteran has sleep apnea that is at least as likely as not related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.159, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.

Law and Analysis

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Initially, the Board notes that the Veteran has a current diagnosis of sleep apnea.  See March 2015 VA treatment record; June 2013 VA treatment record.  

Next, an in-service event or injury has been established.  In that regard, an individual that served in the military with the Veteran provided a July 2010 statement regarding the Veteran's sleep during service, indicating that he noticed the Veteran would fall asleep 30-45 minutes into a mission, and that the Veteran would snore very loudly.  In fact, he stated that he had to share rooms with the Veteran, and that the Veteran's loud snoring kept him awake all night.  Additionally, the Veteran asserted that he began snoring while in the Army.  See September 2010 Notice of Disagreement; June 2010 VA Form 21-4138.  

As the first two elements necessary for the grant of service connection have been establish, the dispositive issue is whether the evidence establishes a nexus between the current disability and any event, injury or disease during service.  As discussed below, the Board finds that the evidence supports a nexus between Veteran's service and his sleep apnea.

Initially, the Board notes that the Veteran was not afforded a VA medical examination to determine the nature and etiology of his sleep apnea.  Indeed, while the Veteran was afforded, and attended, VA examinations for other disabilities, there is no indication in the record that he was afforded a VA examination for his sleep apnea.

However, the Veteran submitted a January 2012 private medical opinion regarding the nature and etiology of his sleep apnea.  In that opinion Dr. C.M. (initials used to protect privacy) opined that after a review of the Veteran military records it was as likely as not that the Veteran's current sleep apnea existed prior to the Veteran's separation from service in 2002.  As the doctor did not provide any additional detail or supporting rationale, the Board finds that his opinion is of limited probative value.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet.App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (stating, "if the opinion is merely lacking in detail, then it may be given some weight based upon the amount of information and analysis it contains.").

Subsequently, the Veteran submitted a June 2015 medical note from Dr. B.E.  Dr. B.E. opined that if the Veteran would have received a sleep study while in service, he would have been diagnosed with sleep apnea.  In so finding, the doctor noted that he review the Veteran's medical records and that he noted symptoms of chronic headaches, fatigues, chest pain, and shortness of breath.  Additionally, the doctor noted the July 2010 statement from the individual that served with the Veteran.  In that regard, the doctor noted that the Veteran would snore loudly and had daytime sleepiness while in service.  Further, the doctor opined that the Veteran's diagnosis of allergic rhinitis, which the Board notes is a service-connected disability, could be contributory to the Veteran's sleep apnea.  

On review of the record, the Board finds that the June 2015 medical opinion is of significant probative value.  The doctor reviewed the Veteran's medical records, reported history, and lay statements of record.  She also relied on her own medical expertise, and her training in opining that the Veteran's sleep apnea is related to service.

Based on the foregoing, the Board finds that the most probative evidence shows that the Veteran has sleep apnea that is at least as likely as not related to service.  Accordingly, service connection is warranted.


ORDER

Entitlement to service connection for sleep apnea is granted


REMAND

The Board notes that with regard to the evaluations of the Veteran's cervical spine disability and lumbosacral strain, he was last examined in October 2014.  The Board finds that, liberally construed, the Veteran's December 2016 Appellant's Brief indicates a possible worsening of his condition since his last examination.  In that regard, the Veteran's representative asserts that the October 2014 VA examination is too old to adequately evaluate the Veteran's current disabilities, as the Veteran's claimed disabilities may be worse than when originally rated.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar and cervical spine disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

2.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected cervical spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected cervical spine disability.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion.  The examiner should specifically discuss any additional functional impairment that the Veteran experiences during a flare-up or upon repetitive motion.  The examiner should also note any ankylosis of the spine.

The examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veterans' claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  The Veteran should then be afforded a VA examination to determine the current manifestations and severity of his service-connected lumbosacral strain.  
Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected lumbosacral strain.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion.  The examiner should specifically discuss any additional functional impairment that the Veteran experiences during a flare-up or upon repetitive motion.  The examiner should also note any ankylosis of the spine.

The examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veterans' claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

4.  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address and to his representative.  It should also be indicated whether any notice sent was returned as undeliverable.

5.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

7.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


